STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                                 NO.   2022   KW   0156


VERSUS


DOMINIQUE         VALLIER                                                APRIL       22,    2022




In   Re:          Dominique         Vallier,       applying       for    supervisory        writs,

                  32nd     Judicial        District      Court,    Parish       of   Terrebonne,

                  No.    557, 415.




BEFORE:          WHIPPLE,       C. J.,    PENZATO    AND   HESTER,      JJ.


           WRIT     DENIED.


                                                   VGW

                                                   AHP
                                                   CHH




COURT      OF   APPEAL,        FIRST     CIRCUIT




                01- c^    X
           DEPUTY    CLERK     OF   COURT
                  FOR    THE   COURT